Citation Nr: 1140447	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records indicate complaints for insomnia, nervousness, tension headaches, malaise, and anorexia.  

In 1972, the RO received lay statements from the Veteran's parents indicating that the Veteran had been experiencing psychiatric difficulties incurred in service for which he needed help from VA. 

In March 2005, the Veteran's representative submitted to the RO a claim for service connection for PTSD.  The Board construes this claim to be a claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 122 (2009) ("multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.")  

VA treatment records dated in August 2009 indicate that the Veteran has been diagnosed with depression and PTSD.  

The RO has attempted to verify the claimed stressors associated with the Veteran's service in Vietnam.  In August 2006, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that a search of records pertaining to the 94th Maintenance Company for the period ending July 31, 1970 did not confirm the claimed stressor.  In March 2010, the Veteran submitted an additional statement regarding the claimed stressors and indicated that the incident took place in August or September 1970 in the Tay Ninh area.  It appears that an additional attempt to verify the claimed stressor is warranted.  

In addition, effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder, liberalizing, in certain circumstances, the evidentiary standard for establishing a required inservice stressor.  In summary, service connection for posttraumatic stress disorder may now be granted where the evidence demonstrates (1) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulations; (2) an inservice stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to the inservice stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

The Board finds that VA compensation examination is warranted here.  The record should contain medical opinion regarding which psychiatric disorders the Veteran might have, and whether any is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or other appropriate records custodian and request information relating to the Veteran's claimed stressor from the 60 day period of time, August to September 1970, with the unit and location information already provided.

2.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the etiology, nature, and severity of any psychiatric disorder the Veteran may have.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

If there is a current diagnosis of PTSD, the examiner should identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. 

If the examiner finds the Veteran with a current psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's disorder relates to service.  In rendering this opinion, the examiner should review the Veteran's statements of record.  

Any conclusion reached should be supported by a rationale. 

3.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


